Citation Nr: 1130900	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an esophageal disability due to treatment at a VA facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from May 1945 to October 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was remanded by the Board in June 2010 for additional development and adjudication.  This having been completed, the case has been returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has an additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment, that there was an absence of informed consent, that there was an occurrence of an event not reasonably foreseeable, or that VA treatment caused or aggravated the Veteran's disability beyond its natural progression.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an esophageal disability due to treatment at a VA facility, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

In September 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim and was advised that it was his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The letter also described how VA determines disability ratings and effective dates.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records and post-service treatment records.  Also, the Veteran was afforded VA examinations in connection with the claim.

In a May 2011 Appellant's Post-Remand Brief, the Veteran's representative argues that VA must request medical quality-assurance records in order to satisfy its duty to assist the Veteran.  However, no specific records pertinent to the Veteran's claim have been identified which are not already associated with the claims file, and the Board finds that VA does not need to further request quality assurance records from the VAMC in order to satisfy its duty to assist.  Indeed, in June 2010, the Board already remanded the claim for further development, to include obtaining these records as well as a medical opinion regarding whether a nexus existed between the Veteran's current diagnoses and his treatment at the VAMC.

The representative asserts that a pertinent provision of the current VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), is invalid.  That manual provision, which bars the use of quality assurance investigative reports in the adjudication of claims under 38 U.S.C.A. § 1151, is consistent with 38 C.F.R. § 17.508(a), which requires specific authorization for VA personnel to gain access to quality assurance documents, and does not provide such authorization for adjudicative personnel.  VA's Office of General Counsel has provided guidance concerning quality assurance documents.  It was held that these records, whether they are confidential or privileged, may be provided to the Office of the General Counsel.  If the Office of the General Counsel determined that they are not confidential or privileged, VA may consider them in adjudicating this claim.  See VAOPGCPREC 1-2011.

However, prior to the directives provided by the General Counsel, the Board remanded this case for the quality assurance records, to be returned to the Board directly.  In response, treatment records were received, dated in 1972.  However, there is no indication whatsoever that all of the pertinent and available records were not furnished, per the Board's request.  There is no suggestion that the RO withheld any available records.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in further development.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In this case, all proper development has been undertaken.  While the current directives indicate that quality assurance records may be provided to the General Counsel, the Board's remand predated those directives and requested that the records be sent to the Board.  In any event, the request for those records was already made and a response was received in that regard.  As such, that development was already undertaken, as noted above.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any additional evidence not associated with the claims file.

Following the Board's remand in the present case, as noted, 1972 records were associated with the claims file.  Also, a VA examination was conducted in September 2010 that included an opinion regarding the likelihood of a nexus between the Veteran's current disorders and treatment at the VAMC.  Thus, it appears that all development has been completed to the extent possible, and no additional development is required.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Compensation under Section 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability that is not the result of the Veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a).

The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the Veteran or, in appropriate cases, the Veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.358(c)(3).

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2006) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, as noted above, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in June 2006.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court_ held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

VA clinical treatment notes show that in December 1972 the Veteran underwent right nephrectomy surgery.  The Veteran contends that he suffers from an esophageal disability, characterized by difficulty swallowing, and dryness in his mouth and throat, as a result of post-operative care following a surgical procedure performed by VA in December 1972.  The Veteran has claimed post-operatively, a nasogastric tube was improperly used and forcibly removed, causing damage to his esophagus.

In order to determine whether the Veteran has additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment, the Veteran was afforded VA examinations dated in October 2009, November 2009, and September 2010.

The October 2009 examiner indicated that the Veteran had dysphagia to solids but not liquids.  He was indicated to have esophageal stricture.  He was found in January 2005 to have Schatski's ring requiring balloon dilation.  The Veteran related that this was secondary to his having had a N/G tube removed in 1972 following right nephrectomy at the VA Medical Center in Fort Wayne, Indiana.  The examiner indicated that the Veteran was a poor historian and that he relied on CPRS notes to reconstruct the Veteran's medical history.  After examination, the Veteran was diagnosed with Schatski's ring and esophageal stricture.  The etiology of the condition was noted to be hiatal hernia.

The Veteran was again examined in November 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The problem was indicated to be dysphagia that had its onset in 1972.  The Veteran reported that he had some bleeding from nasogastric tube placed postoperatively about 10 days after aid and attendance right nephrectomy.  He reported that it was pulled out forcibly by the surgeon and that the tube was coated with rough objects like gravel.  The Veteran indicated that the surgeon was apologetic and said that he had not realized how much of the tube had been placed and told him that he may have sustained some damage to his esophagus.  The examiner noted that the Veteran's medical records documented dysphagia, difficulty initiating swallowing, with a feeling of insufficient saliva, but no nausea or vomiting.  The Veteran reported that he was never found to have esophageal narrowing until being found on a barium swallow exam sometime after 2000.  

After that, the Veteran indicated that he had had several dilation procedures of the esophagus.  The examiner then noted the Veteran's medical history and current symptoms.  An upper gastrointestinal series gave an impression of hiatal hernia with significant gastroesophageal reflux.  He was also noted to have a history of Schatski's ring status post dilation.  After examination, the examiner opined that,

 "based on a close review of the records in the C file, there is no evidence of any additional disability that occurred as a result of the right nephrectomy performed at the VA facility in Ft. Wayne, IN on 12/4/72, either directly or through aggravation.  In fact, the Veteran reports that the reason for the surgery being performed (chronic R flank pain) was resolved after the surgery, as the kidney on pathology exam showed evidence of chronic pyelonephritis.  The notes from that hospitalization describe a routine and unremarkable course postoperatively, progressing to a liquid diet on 12/7 and then a bland (but solid food) diet on 12/8.  The physician's notes describe no complications during this time (including on removal of the nasogastric tube), and the nurse's notes for those two days reference that he had no problems taking the liquid diet and then advancing to the bland diet.  He was doing well when discharged from the hospital on 12/18/72.  There was no indication of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of any of his caregivers, all of whom appeared to exercise the degree of care consistent [with] that of a reasonable health care provider.  Furthermore, there is no evidence of any problems or disabilities that have occurred of an unforeseen nature relative to the 12/4/72 surgery.  With reference to the Veteran's specific concern as to injury to the esophagus occurring at the time of the removal of the nasogastric tube postoperatively, there is no evidence to suggest that any additional disability occurred with the removal of this tube, which actually was only in x 2 days, according to the medical records, and not 10 days as he has previously recalled.  This short duration of use of the nasogastric tube would not have resulted in the later development of the esophageal problems listed above.  Additionally, had any damage occurred to the oropharynx or esophagus at the time of removal of the nasogastric tube, the Veteran would have experienced immediate difficulty in swallowing anything (especially solids), which did not happen as was noted above in the hospitalization records.  On review of the current medical literature, I am unable to find any relationship between the nephrectomy surgery and subsequent postoperative care (including removal of the nasogastric tube) and the later development of chronically dry mouth and dysphagia.  It should be noted that these dysphagia symptoms he describes as first occurring sometime after the 1972 nephrectomy is related to the throat region (pharynx) and proximal esophagus (stages 1 and 2 of swallowing ...), and specifically not the distal esophagus (stage 3).  There has been no evidence of abnormality of the first two regions documented at any point in the C file, including during the hospitalization from 6/18 thru 6/26/79.  During that stay, his studies including esophagoscopy and barium swallow, along with an ENT evaluation were all normal.  Had there been a structural or functional problems with dysphagia as he describes, this would have almost certainly been noted at some point during these evaluations.  It is therefore not at all likely that either the nephrectomy surgery nor the care postoperatively (including removal of the nasogastric tube) is related to his complaints of difficulty initiating swallowing nor dry mouth.  It should be noted that he additionally describes what is actually a second and distinctly separate set of problems swallowing (i.e., his later problems with occasional episodes of "choking").  These are related to his distal esophageal abnormalities (referring to stage 3 of swallowing ...), which were diagnosed later on in time and are as noted above in the diagnosis section.  These specifically include his chronic gastroesophageal reflux which led to esophagitis and narrowing of the distal esophagus eventually necessitating dilation procedures...  These problems also would have almost certainly been found had they existed earlier. ... there is also no evidence of a nexus existing between these current diagnoses relative to the distal esophagus and the 1972 nephrectomy and subsequent care."  

Finally, the Veteran was provided a VA examination dated in September 2010.  The examiner indicated that the Veteran's service and VA medical records were reviewed.  The examiner stated that the previous VA examiner eloquently answered all four questions in this case.  The examiner stated that he concurred with the previous examiner and proceeded to summarize the previous examination report specifically finding no additional disability from the December 1972 surgery, no connection between the Veteran's disability and any failure on the part of VA staff, and no evidence of failure to provide expected care.  The examiner also stated that the proximate cause of the Veteran's current symptoms was esophagitis and gastroesophageal reflux, and found that the claimed disability was not reasonably foreseeable as a result of either the event (removal of an NG tube following surgery) or as a result of the Veteran's gastroesophageal reflux disorder.  The examiner stated that his opinion was based on review of the literature and clinical experience and expertise.

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, although the Veteran is competent to report what he experienced, his opinion regarding the nature and etiology of claimed esophageal disability is not as probative as the VA medical opinions.  The VA examiner's are experts in the field of medicine, had access to his medical history, reviewed the pertinent evidence, had access to appropriate medical literature, and provided rationale for the opinions rendered.  The Board attaches the most probative value to this medical evidence, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Based on the foregoing, the Board finds the competent and probative evidence of record preponderates against a finding that the Veteran's residual disability is proximately due to the December 1972 surgery at the VA Medical Center in Fort Wayne, Indiana.  The weight of the evidence of record supports the Board's findings herein that the VA treatment and hospitalization received by the Veteran were consistently appropriate and therapeutic, and did not result in any increased or additional disability.  In addition, the Board does not find competent evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers; an absence of informed consent; the occurrence of an event not reasonably foreseeable; or causation or aggravation of disease or disability beyond natural progress due to any VA treatment or hospitalization, for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence preponderates against any of these findings.  As a result, the Veteran's claim must be denied. See 38 C.F.R. § 3.358(c)(1).

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an esophageal disability due to treatment at a VA facility, is denied.



____________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


